IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 VINCULUM, INC.,                                : No. 682 MAL 2021
                                                :
                     Petitioner                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 GOLI TECHNOLOGIES, LLC,                        :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:


      (1)    Whether the trial court erred as a matter of law by finding that [Petitioner]
             proved the elements of its claim for breach of contract, and yet refusing to
             enforce the nondiscretionary attorney's [sic] fees provision in the contract?

      (2)    Whether the trial court erred as a matter of law by sustaining [Respondent’s]
             objections to questions at trial concerning profits beyond one-year
             post-breach, and thereby imposing an arbitrary one-year limitation on
             [Petitioner’s] damages?